        Case 20-12456-JTD   Doc 229-1   Filed 10/29/20   Page 1 of 19




        010803


                             I,EASE

                                        4A
                                   -.1 day of
      THIS IEASE, made as of the
200', by and between EVELYN W' MCDANf EI,     ANd KYLE W'
                                                          address
MCDANIEI., hE reinafter cal1ed "Lessor| " rhose maili.ng RIrBY
is 808 Lauri e street, MarIt,iIIe, Tennessee   37803'  and
TIIESDAY , INC    150 West church Avenue, Maryville, ( Tannessee
378O1. a Geo rg ia corporation, hereinaf,ter call'ed Ruby
fu€sday. rl

                     WITNESSETH
1       PREMISES:

       Incongiderationof,therents,cov€nantaandagreoments
                                                       and leasa
trereinafter set f,orth, Lessor does hereby damise  take  and hise
to nuUy Euesday, and 8ul'y Tuesday does hereby
from ,.,essor, the Real eroperty located aL 2L6 Church Street'
Mar1rviJ'I.e, Courrty of, Blount, and State of, Tenaeseee' and any
eonlaining approximately 11 '681 square feet of      land'
and all improveoents which now are o! which shal.lexcluding
                                                         be
situated on said real property, but specifically  storaqie tanks
any and all underground storage tanks which   (the
 shalf reBain ttre property of the LesBor          "Real
 Property") together     with all rights, easenents  and
                 thereunto belonging   o! apPertaining
  (c-offectivefy referred to lrerein ag the 'rLeas€d Preoises'r) '
 "pp-ott"ian.es
 saidl.easedpremigesbeingthosemorefullydeacribedin
 Exhibit 'rA"  attached heleto and made a Part hereof by refer-
ence.

2, Iry'
   the term of, thie Lease shal]. comDence on that   date which
                                                ltuesday notifies
is thirty (30) dsya fol-lowing the date Ruby finaL   le-zoning or
Lessor that Rtby Tuesday has obta'ined the           Tuesday to
zoning variance for the ProPerty to permit Buby   by Ruby Tuesday
use the ProPerty for the Purtr'osos deterai'ned (building  or
     *"rry rulsday haa acquired those Permits
otfrer*ile) which will allow RubY Tuesday toby
"r.a                                            make such
                                                   Ruby Euesday
iEproveesnts to ttre ProPerty as determined




                                                                 --@
        Case 20-12456-JTD   Doc 229-1   Filed 10/29/20   Page 2 of 19



 (herein Colomencesterrt Date) ' Bhis Lease sha]-l terBinate
twenty (20) years from ttre co@encement Date ' provided
horrevlr, nuby fuesday shall have tl.e right at the    expiration
of each five (5) years of the teru to terainate      and  cancel
this ].ea6e upon sixty (60) days notice (5)to ttre Leasor
fo1lowing the erpiration of each five         year period' In
the ewani Ruby Tuesday has not obtained the zoning orthe date
perEits
-ot       referied to herein within 9O days folJ.oriag'
    ttti" Lease ' then either party may terminate this ].,,ease '
3.   RENTAI,:

      Ruby Euesday shal1 Pay to I.essor at I,essolrs addless
shorrn above, o! at suctr other address as Lesgor may fron
tiEe to tiue designat€ in writing, a fi:<ed   annual rent&l' of,
Tw€rrty-on€ Ttrousand and No/100 Dollars ($21 ,000.00), payable
in eqial consecutive Eonthly insta.Ilsents   of One Thousand
sevei Eundred Fifty and   No/100 Dol].arg ($1,750'00) ' Eactt
on the first day of each calendar monttr during the oliginal
terB of this Lease and any renertal ter[' (5)Rent shalI
increase at the e:q)iration of eaelr five      years of the
term bY taa Percent (10t) '
4    trNGS AI{D   ASSESSMENTS :

      Leasor sha1l pay al.l real estate ta:(es, including
penalties   and interest for tax years preceding the
'Cor."rr""-"rrt Date of this 1ease ' 1easor sha11 also pay all
special assesanents rhich are a lien on ttrs Real ProPerty    on
tire CoroenceBent Date of, thig Lease, rhether  or not  such
assessBents are Past due, then due or ale thereafter to
becone due and any assessmenta or charges which are for
improvesents then instatled, or ?'hich are then known but
which will be payable in nhole o! in part after the
CoEoenceBent Date.

      Rulry Tuesday aglecls   to pay to the appropriate
governoental agencies     all  other real property taxes I
issessuents, impositions, or aLl other claj'me ormaycharges
 (herein colJ.ectivel.y calIed the "taxes") which
constitute or Bay be reduced to a lien uPon the        ReaI
Property, including but not limited to, water        charges and
                   before the sane shal.I beeoue de).inguent ' A11
".r-""   "l"rg.s, for the first and last year of the origina].
io"it p"y.""ts
       -or-
tera        any renewal terms ghatl be prorated between r'essor
and Ruby fuesday so that Ruby tuesday       ehal1 be responsible
                                         j.s attributable to ttre
for thal Portion of the taxes rhicl.


                                                                   -4"'#
        Case 20-12456-JTD   Doc 229-1   Filed 10/29/20   Page 3 of 19



origj.na]. term and any renewal term' Ruby Tuesdayrs tax
ob.].igation shaII conmencc! on the Counencem€nt Date hezeof'
In the event there is included in the taxes any speeial.
assessment or assessment rvhich nay be paid in instal-lEents,
un].ess otherwise diracted'by written notice from Rul,y
iuesday, t€ssor shall advise the aPpropriate govermental'
agency of its int€ntion to el6ct pafments in inetallaents
thereof, and Ru,by Tuesday shall pay such installaents as
shal.l be due and payable duringr the original tero or any
renewaJ. term, regardless of wtren suctr inEtal.lra€nt was
assegsed.

      lessor witl notify Euby Tuesday in Hriting of any taxes
which Ruby Tuesday is required to pay in accordanc€ rith the
provj.sions of this section. Suctr notification    sha].l be
furnistrad to Ruby Tuesday  not less  than twenty  (20) daya
bEf,ore the date such taxes are due and sha.I1 be accompanied
by a copy of the tax bil].    Any taxes vhich Ruby Tuesday is
required to Pay shalf be paid by it no later than th€ date
on which such taxes are due unless the notification by
Lesso! is received by Ruby Tuesday ].ess than twenty (20)
days before the date on which suc}. taxes are due, in which
event Ruby Tueeday shall pay such taxes within twenty (20)
d.ays afte! the date of such notification,   and I.eesor sha]-l
be responsibl-e for the Palment of any Pena]'ties, interest or
ottrer charges irnposed upon delinquerrt Payaent of taxes.
     If Rulry Tuesday fails to Pay any taxes which it is
required to pay rrithin the time period provided above,
Lessor ttray, at it8 oPtion, Pay said taxes, together rith any
and aL]. penalti€s and said a.Eount shall becone in'ntediataly
due and payalcle as additional reot.
     Ruby Tuesday shall have the right in 5"ts own name, o!
in Lessor's na.E€! wtrere aPProPriate I but at its own cost and
expense. to contest by appropriate Proceedings the arBount or
Iegality of any taxes which it is obligated to pay heleunder
and uake application for the reductioD thereof, or any
assessEent upon which the sa.me nay be based, and the Lessor
agre€s, at the reguest of, Ruby Tueeday, to execute or join
in the execution of any instru$ents o! docruents necessary
in connection ri ttr suctr contest or application - If Ruby
tuesday shall contest such tax assessment, or other imposi-
tion, provided the Pal'ment of such taxes may IegaIIy be held
in abeyance, the time within which Buby fuesday shalJ. be
reguired to pay tl.e saoe shall be extended untiJ' sucl.
contest or apPlication sha1l have been finally determined,
except that Ruby Auesday shall' be responsibJ.e for any


                                                               *-#
           Case 20-12456-JTD   Doc 229-1   Filed 10/29/20   Page 4 of 19



penalty imPosed bY the taxing authority resulting fron the
late Paldrent of taxes due to said contest.
     In no event shal1 Ruby fuesday be lialrle for PafEent of
any incoae, estate or inheritance taxes iuposed uPon Lessor
or the estate of Lessor. RubY Tuesday strall not Pay any
income, franctrise, excise, sa1es, taxes assessed by any
taxingl authority oD the rental income leceived by the
Lessor, or excess profits tax levied upon, required to be
collected by. or assessed against lessor'
5   .   INSUA,ANCE:

      Lessee hereby covenants and agrees at al]. times during
the original term of this Lease and any renewal.   term to
raaintain and keep irr folce comprehensive general  J'iabi!.ity
insuzanceagainstallc1ainsf,orpersonalinjury'death'or
property d.-age occurring on the Leaaed Preoises rith
iin-iur:n- f inits of lialrility of, ona Million DoJ.lars
 ($1,000,000) per person, One Million Dollars ($1'000'000)
pe! occurrence, and One MiJ.lion Dollars ($1,000'000)
|"opetty daoage. In addition, Ruby         Tuesday shall' during
th" t"=lo of this Lease, maintain      aII  proPerty insurance '
including insurance on the building for the fu1l rePlacenent
value. iuby fuesday shall Provide tesaor a certLficateas of,
insurance and shal]. na.me Lesaor an additional insur€d
Lessorr s interest may aPPeal '
5          AITEBATIONS:

     During the original term or any renerral term of this
I,ease, Ruby Tuesday lnay Bake alterations, additione and
improvesents to tha Leased Premises without the consent. of
Lessor, and Ruby Tuesday shall hawe the light to erect and
ingtall such other or additional inproveuents I and equipment
on the Leased Premises as Ruby Tuesday may, in its sole
judga.ent, dean desirable for conducting its businees the=eon
o" io= such other business as Ruby Tuesday Day deem
advisa.ble. Nott ithstanding the foregoing, accesa to the
underground. storage tanks will not be obstructed'
           LIENS PEBMITEED:
                   shalI have the right at any tiEe to grant
        Ruby Tuesday
asecurityinteleatinanygoodsandProPertyofeverytype or kept
and description owned by Ruby Tuesday, and installed
onthefeasedPrenises,Lessorherebyconsentstoanysuch
security itlterest arrd disclains any interest of any kind in

                                                                   {/47
           Case 20-12456-JTD   Doc 229-1   Filed 10/29/20   Page 5 of 19



any goods and ProPerty installed or kept on the Leased
Preejses. Lessor agrees that it wi11, within ten (10) days
afte! any rritten request by Ruby Tuesday, confirm the
foregoing consent and disc1aiaer in rriting.
8.         USE END OCCUPANCI:

     Ruly Iuesday shalt use and occuPy ttre lJeaaed PreE:iaeg
in a caref,u1, safe and Prope! Danner, and wil]. not occuPy or
use said premises or Pernit the sane to be occupied or used
for any purpose or businesg which is unlarrfuJ- and will
conply vith all }awful requirenents of all valid lars,
ordinances, rules and regrrlations of all governnontaL
authorities pertaining to th€ use and occuPancy of the
Leased Premises. Nothing contained herein sha1l require
Ruby Tu€sday to continuously oPerate any business in th€
Leased Preaises. tr\rrther, the Parties hereby e:q>reasly
waive any 1aw or the like which would require continuous
operation of a business froE the Leaaed Premises.
9.         SURRENDER OE. PREMISES :

      Ruby Tuesday will del'iver uP and surlender Possession
of, the Leased Pleilisesto Lessor upon the €'q)iration of this
Lease, any renewal  or oxtansion  hereof, or its te!:Birratiorl
in any rray in the condition and state of repair then
existing, provided, horever, that Ruby Tuesday shal.l have
the right to remove al'I trade fixtures and equipaent
therefrom,

10.        DEEATIIT BT RUBX TUESDAY   I


      If       Tuesday shall fail- to pay any installEerlt of
           RuJey
rertt pronPtJ.y on the day the same shall becon€ due and
payabLe hereunder, and suctr failure shal1 continue for a
period of forty-five ({5) days after receiPt by Ruby Iuesday
of written notice thereof from Lessor, or if Ruby Tuesday
Bha1l fail to keep and perform promptly any other
affirnative covenant of this Leaser in accordance with the
terrns of, thiE Lease and such failure sha}l continue for a
period of sixty (60) days af,ter receiPt by Ruby ruesday of
vrritten notice thereof froB Lessor' the Lessor may, at its
sole option: (a! declare this Lease to be terminated, and
enter into the Leased Premises or any Part thereof, with
process of Iar, and expel Ruby truesday or any Person
occupying the sase in or uPon said prerniaes, and rePossess
and enjoy t}.e leased Premises as in Lessor's former estate
       Case 20-12456-JTD   Doc 229-1   Filed 10/29/20   Page 6 of 19



in which ev€nt Ruby Iuesday ttray remove froE ttre leased
Pranises al]" of the Pereona]. Property, and aII of Rul'y
Iu€sday's ob].igationg trereunde! shall l,e terrninated,' or (b)
relet the Leased Prenises, appJ-ying the rent col1ected fron
the ner tenant to the rent due under thie Lease, provided,
however, Ru-bY Euesday shalL at a].l times for t}..e term of
this Lease remain responsible for the difference between ttre
rent actually col1ected from the ner tenant and the rent du€
under this Lease' Eorever, if the default cannot, rith due
d,iJ.igenee, be cured Prior to the expiration of sixty (60)
days f,ron the date of reeeipt of the notice provided for
alowe, and if, Ruby fuesday co@ences within sixty (60) days
after the date to eli.einate tl.e cause of such default and
procaeds diligently and with reagonable diEpatch to take aI1
steps and do alL work required to cure such default, then
r,easor shalJ. not have the right to declare this Lease
tezminated by reason of suctr default'

11.     WARRANTY OF   TITLE BY IESSOR:

      L,essor hereby warrants, represents and covenants to
Bulcy Tuesday that: (a) at the tiae of the execution by
Lesaor of, this Lease and until this Lease or othet
instrumant gj-ving constluctive notice of this Lease is
recorded, tessor is the sole ordner in fee siaple absoLute of
the leased Prenises and tras the right to grant any ease[ents
referred to in this Lease,' (b) at the time of the execution
by Lessor of this tease and until this Leaaa or other
instru.Bent giving constructive notice of, this Lease is
recorded, Lessor has gtood and marketdrle fae simPle title to
the teased PreEi.aes flee and c].ear of, a].l liens and
encu&I)rances er(cePt taxes not yet due and Paya'ble and othe!
exceptiotrs to title which hawe been approved in writing by
Rulry Euesday, (c) Lessor does rarrant and rilI defend the
title to the Leased Prelsises arrd any easenents referred to
in this Loase, and will- indemnify Rulry Iuesday against any
damage and e:q)ense which Ruby Iuesday mey suffer by reason
of aDy .Iien, encumtrrrance, restriction or defect in the title
or descriPtion herein of the premises; and (d) lessor has
fu1l right and, power to execute this Lease and to f,ease the
I.€ased. Premig€s and to deliver the easernents ref,erred to in
this leaae for the terE provided in this Lease' In case
I..esso! does not have the title and rights aforesaid, then in
auch eventr in addition to any other rights of Ruby Tuesday'
this Lease shaII , at the oPtion of, Ruby tuesday, become nulI
and void, and no lent for the r€mainder of the term
aforesaid shaII become due to the Leasor, its legal.


                                                                ffi
         Case 20-12456-JTD   Doc 229-1   Filed 10/29/20   Page 7 of 19



retr)resentatives or assig'tls ' and aII advance r€ntg and ottrcr
paynents shall be returned by the Legsor to RubY lluesday, or
iuly ruesaay nay withhold rent ttrereafter accruing until
nuby tuesday is f,urnished proof satisfactory to Ruby Tuesday
as to th6 parties entitlad to receive rent'




                                                                tr
            Case 20-12456-JTD    Doc 229-1   Filed 10/29/20   Page 8 of 19



12.        IET   ENJOYMENT   :


      Lesso! hereby covenants and agrees that if Ruby Bu€sday
shal-1 not then be in default beyond any period for the cure
thereof, Rulry Tuesday ahal)', at alJ. ti-nes during the
origina]. term of this I,ease and any renewal term, have
peacealr1e and quiet en j oytDent and PossesEion of the L'eased
Preuisea without any Danne! of, let or hindrance frou the
Lesaor or any other Person, f,irm or corPoration '

15   .   ENV I RONMENTAI, IIBTTERS :

            A. Defistitions
            For the PurPoses hereof, the following def,initions
shall apPIY:
                 (1) I'Larr o! Regrulation'r ueans and includes the
Comprahensiwe Errvironmental ResPonse Compeneation and
tiability   .trct 1"gr*al^A'r or tho Eedera1 Superfund Act) as
aaended by the Superfund Aoendments and Reauthorization Act
of 1986 ('rSA!.Ar') 42 U.S.C., Seclions 9601-9675; the l'ederal
Resource conBervation and Rgcovary Act of, 1876 (lIRcIuU'),. the
Clean 'water Act, 33 U.s.c', section 1321, et aeq'; the clean
Air Act, 42 a.s.c.., section ?401, et Beq', a.].l aE the eaoe
may be from time to tine anended and any other federal ,
state, county, nunicipal , local or other statute/ laqt,
oE&inance or leguLation whj-ch Day relate to or deal rith
huoan health or the environoent, including, lti thout
liElitation, a.t1 regulations promulgated by a regiulatory }:ody
pursuant to any such statute, 1aw or ordinance '
                 l2l   "Eazardous Substance or Uatelialsrr Eeans
asbastos, ureaforualdehyde, polychlorinated biphenyla,
nuclear fuel or materialg, chemical- waste/ radioactive
materia].s, €xPlosives, known carcinogens, petroleu'n products
or other d.angerous, toxic, or trazardous pollutan!,
contaminant, chem:j"ca1 , uateri-al or sul>stance defined as
hazardous or as a pollutant or contaEinant in, or the
releage or disposal of rrhich is reg.r.rlated by. any I''aw or
Regllrlation,
            B.   REP res€ntations   and Warranties
           (1) To the best of lessor's              knorrledge, legsor
lepresents and rarrants that:



                                                                      Zl
        Case 20-12456-JTD   Doc 229-1   Filed 10/29/20   Page 9 of 19



                (A) The Leased Presisee PresentlY are not
andneverhawebeenutilizedforthestorage,manufacture,Eazardorrs
disposal , handling, transPortation or use of any
Sul:stances, or as a ].andfill'

                  (B) There are no Pas! or Present
investigations, administrative proceedings'      litigation'
reg'ulatiry hearings or other actiorr proposed' threatened          or
p"iai.rg, ,tfeging non-compliance vith or violation of any
!a?, or Reglrl"ation or relating to any required environmental
perurits.Lessorhasnot,norhasanythirdParty,violated
any Law or Reg'ulation '
                  (C) The Leased Preoises are not listed in
th6 United States EnvironmentaL Protectiorrnor  Agencyrs National
Priorities List of Eazardous waste sites           any other li'st'
 schedule, Iog, inventory or record of hazardous waste sites
maintained by any state/ federat or focal ag'ency '
                  (D) Lessor bas discloged to Ruby trueBday all
 reports and inveEtigations coDsissioned by     L'essor and
 relating to Eazardoug Substanc€s    and the  Leaged   Preloj'ses '

                   (E) There exists no natural conditions or
 lestrictions of any tyPe that restrict the fu].I      potential
 deveJ'opnent of the property by Ruby Tuesday' includingf '
                                                                 but
                              flood pJ,aini coastal- zone
 not J.i;ited to, HetJ-ands;rtenviEonnentally
 Jesignation or othefi,ise                     sensitive areasrr i
 radoi, naturally occurring radioactivity; availabi1lty of,
 public waler and/or selt€lr; storm Hater oanagesent;
 ioratorj.um on building i or any other natural condition or
 restriction.
              l2l AII representations and trarranties     herein
  contained shall be deemed to be continuing and shall survive
  the exPiration or earty termination of the Lease'
 L4.   BROKEBS:

      Lessor represents and warrants that all brokeragebe paid
charges, if any, in connection rith ttris Lease     shalJ.
                                         ho1d Ruby Euesday
iV ,!"""", tessor strall indeanify andBuby
tr-arnless for any claims raade against      Tuesday by any
                                       behalf of, I.eseor' The
broker acting or claiming to act onproviaions
indemnificationg and hol"d harmless               of this
                                                   costs'
 p"""gt"pl, include, but are not liEited to' courtfees and
 reasonable attorney fees and oth€r Professional


                                                                  effi
         Case 20-12456-JTD    Doc 229-1   Filed 10/29/20   Page 10 of 19



expenses, incJ.uding the cost of any appeals '

       APPROPRIATION3

     If a1I or any Part of the Leased Premises     shalJ- be
                                               quasi-pulrlic
appropriatea or clndenned by any pulrlic ofor conde[nation or
authoritY in the exercise of its right
                                                 shalJ- l..avo the
eminent domain, both Ruby Iuesday and Lessor         }aw may
right to Prosecute a claim for an award as state
provide  .




15.    ESTOPPE IJ INSTRUME!trIS:

         At any time and from time to tioe uPon   the written
request of aither of the Palties as  hereto o! any Moltgage
Lender, Lesaor or Rulty Tulsday,        the case nay be' shall
deJ.iver to the party iequesting the same      a certificate
                                          (i) whether or not this
executed. in recoldabt" ior. stating (ii) whether or not any
lease is in fu11 force antl ef,fect'Ler'se have been exarciged
rights to renew ttre tero of this will terminate (iii)
and the date oD which this Lease                      '
                                                  or amended   in
whethe! or no! this Lease has been ood'ified
 ;;;-;.t    and attaching a coPy of such modif,ication or
 aslnanent, (iv) whether or not there      are any existing
 defau].ts under this Lease to the knorledgethe  of the party
 executing the certificate, and specifying
                                                    nature "{ ::"h
              if any, (v) the status of rent paynents     and (vi)
 i.i.trttl
 any other facts regarding the operation of the
                                                      L'ease which
 ttr-e ttortgage Lend.er raay reasonabty request '
                      SUBLETBING AlqD ERANCEISING BT RI'BY
                                                           ITUESDAY        :
 Lt.   ASSISNHENT;

        Rulry Euesday  shall have the right to assig'n this L''ease
     I;;;   t           the whole ot any Part of the Leased
              "i"tr-"t                       provided that Ruby
 Preloises without the consent of, t'essor'Notr,ithstanding
 ".
                                                              any
 ftt""a"y remains liabIe on this L'ea8e   '
 prorri"ion to the contraly, Ruby Iuesdayif ehall
                                              the
                                                    be released
                                                   assiqnee of,
 frou its obligations under this Lease
                                            $25 laillion Dollars
 this Lease has a rret worth of at least state!€nt
 i"""a rrpon a recent audited financial.               '


 18.    RIGET OE FIRST REEI,SEI

       Eron arrd after ttre effectiwe date and during the terE
 of this l,ease hereof, n'fry Tues&y   shall have the right of
                                                      or
 first refusal. and L€ssor sha).1 not se1I ' transfer


                                                                     Z4
       Case 20-12456-JTD   Doc 229-1   Filed 10/29/20   Page 11 of 19



otlrelwise dispose of al]. o! Part of Lessor's interest (a)  in the
Leased Premises until and urlless     legsor shall  trave:
obtained a bona fide offer therefor; (b) given notice to
Rulcy Tuasday, which notice stra11 contain (i) the name of the
offlror, (ii) the address of the offe:ror, (iii) a].l(iv)  of tlre
terms and conditiong of suctr bona fide offer, and            a
true and accurate copy of the actual bona fide offe=
 (,,Lessorrs Noticett) .. and (c) offered to se1l", transfer oz
otherrrise d.ispose of such intereEt to Ruby ruesday at the
s ama price and, exc€Pt as hereinafter
                                           provided, upon the
       t"*. and coRditiotrs contained in said bona fide off,e! '
"*.
       If Ruby lruesday shalt either give notice of rejection
of said offer to it or fail to give notice of acceptance of
the sase within thirty (30) days after the date of receif,rt
of tessor's Notice, Lessor'9 intereet in tha Leased Premises
may, during the ninety (90) daye thereaf,te!, be sold'
trinsferred or otherwise dieposed of to the original offeror
at the same price and uPon the sane terEa arld conditions
containedinsaidbonafideofferasdisc]'ogedinv,ritingto
RuJcy EuesdaY.

       In the event Ruby Tueaday rejects said   offer or fails
to accePt the same, this lease and all of    j'ts teros and
conditions (includi-ng' this right  of first refusal  and
including the right of first refusal set forth in Section
30) shal1 neverthelege romain in fu1l force and ef,fect and
tessor and any Purchase! or Purchasers of ttre Leaged
PreEises shall ba bound therebY'
       Failure of Ruby tuesday to exercise this ri'ght of first
refusal on on€ or Eore occasions shal1 not af,fect Ruby
Iu€adayts right to exarcise it on anY subsequent occasion'
Any 9a1e or transfer of the Leased Preroises, or any Palt
th-ereof , other than in strict coupliance with the terme of
this section shall be absolutely nuII and void and of, no
effect as to Ruby Tuesday, and Ruby Tuesday shall be
entitled to purchase the L,eased Premises f,roa the purchaser
upon the sa.Ee teros and conditiong and at the saue price
 sieclfied in said bona fide offer, provided RuLy Tuesday
,rotiti"" Lessor of its election thirty (30) days after
 receiPt of Lessor's Notice which compliee rith the            or
 requilements frereof . Paf'ment of rental to auch Purchaser be
 otherrrise treating such purchaser as the Lessor sha1l not
 deemed to be a waiver of any right of f,irst refusal or any
 other right or priviJ-ege of Ruby Tuesday and shal1 not
 create an estoPPel with resPect thereto'


                                                                  lH
         Case 20-12456-JTD   Doc 229-1   Filed 10/29/20   Page 12 of 19



     Any sale or transfer of Lessorls irlter€st in the Leased
Prelnises, or any Part theleof, or of any .Iarger parce1 of
whichtheleasedPremisesaaybeapart,shal].bee:q'ressly
made subjec! to al.l of the terns, covenants and cotrditions
of this Lease. Notitiths tanding anything contained herein   to
th€ contrary, in the event said offer   provides for the  sale
and purchase of, lJegsol's interest in the Leased Pre,nises and
othe-r property, Ruby Tuesday sha1l be requi:ced to purchase it
aL1 of the ProPerty corrtained in said offer' in the event
desires to exercise its right of first refusal hereunder '
         In the event Ruby Tuesday exercises its right of (a)      first
refusal then, notvithstanding the teras of thedeed         offer
I,essor strall convey title by g'enera} warraaty               apProved
by RuJry TueEday and the title co![Pany " (b) title to the
reasea preniseE shall be free and cLear of any liens and
encuubranceg excePt the }.ien for curr€nt taxes wtrich are not
deLinquent at the time of closing and suctr other exc€ptions
tt:. r.., i: ,r..:: s,s have been agreed to in writing by Ruby Tuesday'.
 (c) title to ttre Leased Pr6&ises shaIl ottrortise coEP1y rith
 th€ terBs of, thig Lease as they pertain to condition of the
 tit1e, aad (d) any oasements or other rights benef,itlng
Leaeed Prenises at the time of closing' shalJ. be nade
paf"ao"l and shal1 be inclucled in tha deed or in athe           soParate
                                                                     tit].e
 recoldable instrument approved by Ruby Tuesday and
 insurance comPatry insuring its intereEt'
19.    ATEORNEY'S E.EES :

     In the event of any suit, action or proceeding at the   las
or in equity, by either of the    partisa  hereto  against
other by   t."=oa of any mannetr or thing arising out of this
        -the
Leage,        prevaiting party strall recover ' not only its
legal coste, but a reaeonable attorneyrs fee (tosaid  be figrured
                                                           action
by'th6 court) fo! the aaintenance or defenee of
or suit, as the case maY be'
 20.   E'ORCE !4AJEURE

      Lessor and/or RubY Tuesday sha]']. be excused for thewith
-ra"p""aoftoany
peliod           delay and stra11 not be deened in defauJ't
              tie performance of, any of the teres ' covenants
ani conditions of, this Lease when prewentedRu.byfrom so doing ' by
cause or causes beyond the l,egsorIs and/or           ruesdayls
                                          limitation'
control, which sha]-l include, withouts controls fire    a].l lalcor
disputes, govarnmental regulations orany aaterial' services  or
oifrlr ""..rrlty, inability to obtain                  '           '
actg of God, or any other caus6' whether similar or


                                                                    #4/
          Case 20-12456-JTD    Doc 229-1   Filed 10/29/20   Page 13 of 19



dissimiJ.ar to the foregoing, not wittrin ttre contro.I of the
Lessor and/or RubY TuesdaY '
2L.    NON-}'ERGER:

      During the term of this Lease, ttre leaseho1d estate of
Ru.by Tuesdiy shall not serge rtith the fee simple or
                                                      other
estlte in the Leased. Premises but shall al.ways remaia
                                                   of alf or
separate and digtinct, notwithstanding the unionRu'by
an] p.-t of said estate either in the Lessor or
tol"l"y, o! in a third party by purchase or otherwise'
unless and until all Persons having an interest
                                         join
                                                  therein
                                                   written'
incJ-uding a leaaehold mortgagee,  shatl      in a
instrument consenting to or effecting such m€rrger '

22.    RECORDAAI.E IJE]ASE:

      Lessor agrees tha! upon request fton Ruby fuesday' a
Lesgor will Prouptly execute and deliver to Ruby Tuesday
nemolandu,uorshortformlease(hereinafter|lt.l€Borandumof
Leaae,,), prepared by Rrrlry Tuesday, to be recorded in the
pJri.   orlicl in rhich records reJ.ating to tha r'eased
-Preliges  are kePt and take auctr other and further action as
may be necessaly to give aII persons now or hereafter inter-
eeied in title to the L.eased PleEises notLc€ ofand the
existence of, this Leaae, including such terms        Provisiorra
                                                           that
as Ruby Tues&y deeos appropriate,     provided,  horever
                                                         '
unless- sPecifically roquestod by RuLy Iuasday' no    coPy  of
this Lease or other instruaent aball be filed for herein'
                                                      record
which sets forth the rental provisions containedfurthdr
ifecificalfy, the Lessor agrees to execute such
iocumentation which nay be required to insure that the
renewal rj.ghts and rights of first ref,usal granted hereunder
                                              pay all costs
are recordld on tj.tle. Ruby Tuesday shall this
 charged by the state and county to record         MeDorandutr of,
Laasa.


 23.    CONS TRUCTION   OF I.,EASE:

       Words of any g:ender used in this Lease sha].l be he].d
                                                                 to
 inc1ude any ottrer qender' and words in the singrrlar    number
 sha1l be held to incfude the p1ural , when the sense and
 requires. Wherever used tterein, the words "Lessor"
                                   to include the heirs '
  "Rriy Tuesdayl shall be d'eemed
 perslrral  lePresentatives, Iegal rePresentatives' successoxf"
 '=r-rb1"r".", and assig,ns of said. parties, unless the eontext


                                                                      *{,w
        Case 20-12456-JTD            Doc 229-1       Filed 10/29/20   Page 14 of 19


exc].udes such construction.
24.   INVAUDITY Otr       PROVISTONS        :


     If any term or Provision of this lease or the
applicatlon ttrereof to anY Person or circr:'mstances shal1 to
any ext€nt/ be invalid or unenforceable, the remainder of
this Lease, o! the application of such terB or provision to
palsons whose cilcu.mstances are other than those as to vlrich
it ir t"ta inva]"id or unenforceable, shal1 not be affected
thereby.
25.   SERVICE OF NOTICE:

     Noticea hereunder shall be in l,liting signed by the
palty s€rving the sa-me and eha].l be sent by Registered or
Certified U. S' UliI/ Return ReceiPt Reguested, Postage
prepaid, or bY
privaLe exprcss naiJ. service, and (a) if i-ntended for
Lessor, shall be addressed to:
                    E              w.   McDani          d
                    Kyf   e   YI                                        t?$i?i|,}[     o"
                    808 La                       t                            \<-,1r') llZA7
                    Ma             11e, fennessee 37803                   [V\or1"'\

and (b) if intended for Ruby Euesdey, shall be addtessed to
                    Ruby Tuesday, Inc.
                    Attention:  Legial-Real Estate DePartEent
                    150 Ylest Church Avenue
                    Maryvi1te, Iennessee 37801
or to such other addresses as either party may have
furnished to the other fron tiEe to tiae ae a place f,or th€
service of Notice. Any Notice so rlailed shall be deeaed to
hawe been ngiven" as of the tine said Notice is raceived ol
refused.
26.   ESTATE   IN   LAND:

      It is the intention of the L,essor to create, in favor
of Ruby Tuesday, a leasehold estate in land, nhich estate
shall- be vested in Ruby EuesdaY from the date of execution
hereof and shaI1 continue for thc fu1l original term and all
ranewal terBs of this Lease. said estate in land shalI be
subject to divestlrent only by reason of Ruby Tu€sday's
election not to exercise its right of renewal or by reason


                                                                             #/        ,\,
           Case 20-12456-JTD      Doc 229-1          Filed 10/29/20   Page 15 of 19



of the eal].ier terEination of, this tease by one of ttre
palties hereto in accordance t ith the provisions of ttrj. s
L6ase.

27,      SURVIVAI, OI. I,EASE    COVENAIiIIT S   :



     The terus, condj.tions and covenants of this I"ease shal.].
be binding upon and shall inure to the benefit of each of,
the partj.es hereto, their heirs, personal representatives '
Iega} representatives, succes!,o's or assigms, and shaI1 run
with the land.
28.      BEADTNGS:

      It is und.erstood and agreed that the headings are
ineerted only as a matter of, convenience and for reference '
and in no way define, limit or describe the scope or intent
of t'his leaser nor in any way affect this Lease'
29   .   ENTTRE ASREE}'EN'T:

       trhis tease contains the entj-re agreeEent between the
I)alties and any agreeEent hereafter    made sha]-l be
inaffective to change, modify or discharge it in Hhole or in
parts unlesE such ag'reement iE in writing and sig:ned by the
larty against whom enforcemerrt of the change, modification
or discharge is sought '
30   .   COI'NIERPART S :

     This Lease may be executed siEultaneously in severa].
counterparts, each of which will be deemed an original , but
al1 of which together nill constitute one in the sane
ins lrurBent '

31   .   EOLIDAY   ,.   I{OII-BUSINESS DAT,' OR BUSINESS DAY:

     If any da.te set folth in this L'ease is to occur on a
holiday or other non-business day. or if any Period of time
set forth in this Lease exPires on a hotiday or non-business
day, then such exPiration date shatl be extended to the next
bulineas day thereafter. As used in this paragraph and in
this Lease, the termg "holiday,rr "non-business day,I' and
"business day't shalf have the following meanings:
      (a) 'rholiday" sha].l mean ttroae dates upon rhich
nationalJ.y charter€d banks of, the United StateB of ADe.rica
are not oPen for business.'


                                                                              ffi
               Case 20-12456-JTD   Doc 229-1        Filed 10/29/20    Page 16 of 19


       (b) nnon-butlne5l deyt' shall baatl holl.dayt tnd Eiturdry
rrd   8uad.Yi rnd
     (ol rbulimrr dryrr ahall nran'any day thit t! not aLtbei a
holLday or r ton-bu.lnear day.
     IX tllfNtS8 n83Rtof , thc p.rtlet hilre oruord thir l.llo to
                                                         llonrturcr
bo rxooutrd cn tha drto UEcErihg    tog.tb.r  wlth thrlr
U.fo*, A"t rffcstirn on url drt fiitrb lEporsltrg rbova ln thle
lJ.raa.
EIfNEEEEBr                           LESSOBI
                                     #

                                                             c
           ',l,i{t_.



                                     Drtc   r          l)1"o:)
                                                ITUEY T('EBqAY!

Er$tr88:                                        HrBC    rttgDAYr INC.
                                                By:

                                                L     1gr1 Chtrof Exegudve Officer
                                                Dete!      Fc         a-t   lL   LOo 3

                       (Aokndwled{Fontt on      }ollorihg     Psgo)
                 Case 20-12456-JTD                    Doc 229-1        Filed 10/29/20           Page 17 of 19




  SIATE O!'            TE NNESSEE,
                                 _)--
  COUNTY OA                  lltl:   ('ee   lq

      Pe!sonally appaared before De, lJulltra''?rvrti4                                                          .
 Notary PuIcIic of the above naned countyr Evelyn W. McDanie]"
 and Kyle W. ucDaniel , tha within named bargainors irith whom
 I aD personal.J'y acguainted or proved to ue on the basis of
 satief,actory evidence, and who acknowledged that th6y
 executed the within instruneot for ttre PurPoses ttrerein
 contained.

   (
            Igitness          my ha;rd,              at office,' ttrl" Jft"v                      or
           LLwLt   -                 20a)
       U               J
  IsEaL]
                                                                                       Notary Public
  My Co@ission E:+)ires:                               v-"lb-op


  SEATE          OE'       TENNESSEE

  COI,NTT          OE       BLOUNT

           Before Ba,        Sud 8. Col€y                    , a Notary hrblic, of
  the state and county above nentioned, peraona].].y appeared
      mu-e I E, B r,ttt        , irith wtrom I am personally
  acsuainted, and o, on oath, acknowledged himself to be
 Cibloi Executive          of Ruby Tuasday, Xnc., the rcithin narned
 bargainor, a Georgia corporation, and that he, as such
Chlsf ltrxec'd tive flgfi , executed the f,oregoinE agreement for the
 purPoseg therein contalned, by sigming the nane of the
  corporation by himse].f as f.,']riaf, i'r):..r,i:rrr: ti v
             witness my hand and sea I, at office in 8Iount County,
  Tenness€e, this                       /'Z   l[ daY of,            \=c l:F c. i,.r.   ,l   ,   2003   .



  T    SEAI.,I

                                                                              1,- 4,  c4tr^
                                                                                  Notary eui/dic
  ldy Conm5-ssion ExPires                        :     ll-0t   -0

                                                        EXEIBIT A



                                                                                                       #/
Case 20-12456-JTD   Doc 229-1   Filed 10/29/20   Page 18 of 19



  DRiAIrINC OR DESCRIPTIOH      Of   LEAEED PREIfISES




                                                        lffi     ,--
 .   Uan.JU. ll.lU,, ll;l{l|Y| nt^l \'VLL lltor dtrnrrr
                       Case 20-12456-JTD                u !\vLr'L'\'ritvr
                                                Doc 229-1        Filed 10/29/20         Page 19 of 19




                                                         g[f,IIII   A




             lnDlrttdNo,9 otEloutC.qw, T.Irn..,.(hfuTllrtwdcltlre CiVofMrrytflq lldbrirutocrtql
          tout mrr, ' .".rfirt0d6 olClintft Sltq rad Cotlcgr Avonuc iu lrid CiV, ltrd ooft prnl0ul6llI d.airibcd rr
SITUATE
on   tr
follo**t.rlt
                                                                                                            rrbh
                                                                        arl'i
                                                                                                            l/r0.5
                                                                                                             sc^lh




IIEIBoITEDISEEDED drqlldoaiDDr$ar I.INO,7 rai l.lNo, t oftoorlg{urlPIglodfuCtty otMrrFin., llld
rlro uo ur,ow rr{pt ofltrd, onr'}rlnf o! 6! Ncrt6.0ftct No, 7 ltlrt rtrs othJlyirg or rhc Soudri$r o(lanr Nor. z
end   L
lIllBE h c*cmrcd tem 6E dorr d+cribod ,r!pq1y r.drin trc af lrni dcrrlbod h tc Ddrutho of Trlfrr by
ME   di[r Hdudflt Autorlty{No. Xl25 h fu ClridtEoqt {br Elourt Counv, T6u.sro.) rod lEcsdld h I'fic. Eook
Racind Eook !6, Pr5c t2 h dc RtBlttr'r Oflir:o {br Blourt Coulv, Tcfitt $r,




                                                                                                            &?*
